 



Exhibit 10.2.1
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

(NEUSTAR LOGO) [w47692w47692a2.gif]
STATEMENT OF WORK
FOR
IMPLEMENTATION OF CHANGE ORDER NANC 388 IN THE CANADIAN SERVICE AREA
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM

Page 1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

STATEMENT OF WORK
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
Implementation of Change Order NANC 388 in the Canadian Service Area
1. PARTIES
This Statement of Work (this “SOW”) is entered into pursuant to Article 13 and
Article 30 of, and upon execution shall be a part of, the Contractor Services
Agreement for Number Portability Administration Center/Service Management System
(the “Master Agreement”) by and between NeuStar, Inc., a Delaware corporation
(“Contractor”) and the Canadian LNP Consortium Inc., a corporation incorporated
under the laws of Canada (the “Customer”).
2. EFFECTIVENESS
This SOW shall be effective as of the 1st day of October, 2007 (the “SOW
Effective Date”) only upon execution of this SOW by Contractor and Customer. The
number in the upper left-hand corner refers to this SOW. Undefined capitalized
terms used herein shall have the meanings ascribed by the Master Agreement.
3. ADDITIONAL SERVICES
     3.1 Additional Services
Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth
herein, including without limitation the software development work described in
Section 3.2 below (“Software Development Work”), and the work necessary to
implement the change order (the “Change Order”) set forth below in Section 3.3,
which Change Order Contractor has already incorporated in Release 3.3 of the
NPAC/SMS Software (“Release 3.3”) and which Software Development Work Contractor
has already performed under this previous software release, and which Change
Order currently is implemented in Release 3.3. The Additional Services under
this SOW are an Enhancement to the NPAC/SMS Software as defined in the Master
Agreement. Customer and Canadian Users shall not be entitled to access to or use
of chargeable change order functionality in Release 3.3 that is not or has not
previously been purchased under a Statement of Work, including this SOW, or that
is not or has not otherwise been

Page 2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

made available by Contractor to Customer and Canadian Users, including, for
greater certainty, Embedded Functionalities (as defined in SOW 55(CA).
     3.2 Software Development Work
The Software Development Work includes the following activities already
performed for other customers of Contractor as of the SOW Effective Date:
NPAC/SMS requirements definition; NPAC/SMS system design; NPAC/SMS code and unit
test; NPAC/SMS system integration test; NPAC/SMS system and regression test;
program management; quality assurance; configuration control and documentation
management.
     3.3 Change Order
Contractor shall implement and provide to Customer, in accordance with Article 5
herein, the functionality of the North American Numbering Council (NANC) Change
Order set forth below.

  •   NANC 388 – Undo a “Cancel-Pending” SV         Currently there are no
requirements in the NPAC that allow a Subscription Version (SV) to be manually
changed from “Cancel Pending” status to “Pending” status. Without any “un-do”
functionality, both Service Providers (SPs) must wait for the
Cancellation-Initial Concurrence Window and the Cancellation-Final Concurrence
Window to expire, let the SV go to Conflict, and then resolve the Conflict or
wait for the Conflict Restriction timer to expire in order for it to return to
“Pending” (when the Cancel Request was initiated by the Old SP). Alternatively,
both SPs could send in cancel requests to the NPAC, at which point the SV would
immediately go to “Canceled”, then they could initiate the porting process
again, which may have operational system impacts.         This Change Order
updates the NPAC functionality, such that a Service Provider that sent up a
Cancel Request in error, can “un-do” the request by sending a “modify request”
message to the NPAC. This message allows the SV to change from a “Cancel
Pending” status back to a “Pending” status.

     3.4 Acceptance
If not accepted sooner by Customer, the Additional Services shall be deemed to
have been accepted (“Acceptance”) upon the absence of Critical Defects (as
defined herein) in the Change Order functionality implemented hereunder as of
thirty (30) days after the SOW Completion Date. For purposes of this
Section 3.4, a “Critical Defect” shall mean any functional defect in the
Canadian NPAC/SMS that prevents one or more Users from performing a create,
activate, modify, or delete of a ported number record. The Critical

Page 3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

Defect must be reproducible by Customer and Contractor, and one for which no
acceptable alternative functionality can be identified.
4. OUT OF SCOPE SERVICES
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s) (hereinafter “Out of Scope
Services"), which Out of Scope Services shall be provided in accordance with the
Master Agreement and, specifically, Article 13, Additional Services.
5. PROJECT PHASES
There are no project phases for this SOW. NeuStar shall implement the
Enhancement in Canada during the November 4, 2007 Canadian NPAC/SMS maintenance
window (the “SOW Completion Date”); provided, however, that the Parties finally
execute and deliver this SOW no later than October 28, 2007.
6. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this SOW:

         
 
  þ   Functional Requirements Specifications
 
  N/A   Requirements Traceability Matrix
 
  N/A   External Design
 
  N/A   System Design
 
  N/A   Detailed Design
 
  N/A   Integration Test Plan
 
  N/A   System Test Plan
 
  N/A   Software Quality Assurance Program Report
 
  þ   User Documentation
 
  N/A   Software Configuration Management Plan
 
  N/A   Standards and Metrics

7. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this SOW:

Page 4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

         
 
  None   Master Agreement
 
  þ   Exhibit B Functional Requirements Specification
 
  þ   Exhibit C Interoperable Interface Specification
 
  None>   Exhibit E Pricing Schedules
 
  None   Exhibit F Project Plan and Test Schedule
 
  None   Exhibit G Service Level Requirements
 
  None   Exhibit H Reporting and Monitoring Requirements
 
  None   Exhibit I Key Personnel
 
  None   Exhibit J User Agreement Form
 
  None   Exhibit K External Design
 
  None   Exhibit L Infrastructure/Hardware
 
  None   Exhibit M Software Escrow Agreement
 
  None   Exhibit O Statement of Work Cost Principles

8. COMPENSATION
     8.1 Obligation
Upon Acceptance of the completed Additional Services under this SOW, Contractor
shall be entitled to be compensated for the Additional Services described herein
in the amount and on the terms and conditions described below. Such compensation
shall be the obligation of each applicable User. For the purposes of and in
accordance with Section 23.3 of the Master Agreement (“Users Liability for
Payments”), Additional Services, to the extent actually performed, shall be
considered to be services performed prior to any effective date of termination.
Accordingly, and notwithstanding any other provisions to the contrary in the
Master Agreement or any exhibit attached thereto, but subject to Section 23.3 of
the Master Agreement, in the event any amounts owed pursuant to this SOW remain
outstanding upon any termination or expiration of the Master Agreement or this
SOW, such amounts shall be immediately due and payable by the applicable User,
as provided for herein.
     8.2 Pricing
The Change Order has been incorporated into the release of the NPAC/SMS Software
indicated in Table 1 below, under Statements of Work in all the United States
Service Areas for the price therein indicated. The Change Order has been subject
to pricing in accordance with the Statements of Work listed in Table 1 below.
The “Change Order Price” set forth in Table 1 refers to that portion of the “SOW
Price” in the applicable SOW allocated to the identified Change Order. [* * *]
The pricing (the “SOW Price”) for Customer under this SOW shall be a
non-recurring charge equal to [* * *], as set forth below in Table 1 as the
“Customer Share”, whereby the Canadian price will be calculated using the
exchange rate published in the Key

Page 5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

Currency Cross Rates of the Wall Street Journal on the SOW Completion Date, or,
if no such rate is published on such date, on the next Business Day.

                                 Change       Software   [* * *]   [* * *]
    Order   SOW   Release   (US$)   (US$)
NANC 388
  SOW 49R1     3.3     $ [* * *]     $ [* * *]  

Table 1
Contractor represents and warrants that the manner in which the Change Order
Price for the Additional Services corresponding to Change Order NANC 388 was
derived and calculated in material compliance with Exhibit O of the Master
Agreement.
For greater certainty, the pricing set forth herein shall be specific and
applicable to this SOW 63(CA) only, and shall not constitute or be construed as
any form of precedent or course of dealing between the Parties with respect to
the method of allocation of Statement of Work costs as between customers of the
Contractor, or the applicability of Exhibit O generally, and further shall not
be accepted or be deemed to be accepted by the Parties as applicable to any
other Statement of Work that may be entered into between the Parties.
     8.3 Payment
Contractor shall prepare invoices and bill Users the Non-Recurring Charge, as
directed by Customer in an Allocation Model and in accordance with the Master
Agreement and NPAC/SMS User Agreements thereunder. Contractor shall prepare
invoices in accordance with the Master Agreement invoicing, which may include
invoicing for charges under other Statements of Work agreed to pursuant to
Article 13 of the Master Agreement, on the last day of a calendar month and
shall send such invoice to each User for the amount of its User charges.
Contractor shall include a summary of the charges under this SOW in the monthly
billing report issued to Customer. All invoices shall be due and payable within
forty-five (45) days of the date of the invoice. Late payments will be subject
to a one and one-quarter percent (1.25%) interest charge per month, or, if
lower, the maximum rate permitted by law.
9. CONTINUING CERTIFICATION TESTING
     9.1 Additional Fees.
Continued Certification Testing is required as described in SOW 24 Rev. 3.
Vendor ITP must be completed successfully. However, those vendors whose systems
successfully completed Interoperability Testing for the April 9, 2006
implementation of Release 3.3

Page 6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

are not required to perform further ITP testing for this SOW. If an existing
User intends to make use of the Change Order that makes up the Enhancement, then
Turn-Up Testing (new functionality testing) will be required before its NPAC/SMS
User profile is changed to indicate its ability to use the functionality made
possible by the Change Order. This testing is performed as Supported Testing on
the industry test bed.
     9.2 Low-Tech Interface Testing
Low-Tech Interface Testing (“LTI Testing”) is done on an ad hoc basis using
existing support staff. The charge for LTI Testing is billed directly to the
User conducting the LTI Testing in 4-hour blocks at the rate of [* * *] Dollars
(US$[* * *]), which equals [* * *] Canadian Dollars and [* * *] (CA$ [* * *])
under SOW46(CA) Revision 3, which sets forth a conversion factor equal to 1.1169
for the period of June 1, 2007 to May 31, 2008, per block. There is no
requirement to reserve testing blocks, thus there is no provision for a
reservation deadline or cancellation fee.
     9.3 Surrogate Turn-Up Testing
A User may authorize a third-party to perform TUT testing on its behalf. Such
surrogate TUT Testing may be performed using SOA/LSMS hardware and software of
no greater capability than the SOA/LSMS hardware and software to be used by the
User on behalf of which the surrogate testing is being performed.
     9.4 Self-Certification is not Acceptable
All TUT and ITP Testing performed for the purpose of Continuing Certification
must be performed in conjunction with Contractor dedicated test support
personnel.
     9.5 Disputes
Any billing disputes shall be promptly presented to Contractor in reasonable
detail, in writing. Any requests for adjustment shall not be cause for delay in
payment of the undisputed balance due. User may withhold payment of any amounts
which are subject to a bona fide dispute; provided it shall pay all undisputed
amounts owing to Contractor that have been separately invoiced to User. If
re-invoice occurs following the thirty (30) day payment schedule, then such
invoice for the undisputed amount shall be paid within ten (10) business days of
receipt by User. User and Contractor shall seek to resolve any such disputes
expeditiously, but in any event within thirty (30) days after receipt of notice
thereof. All disputed amounts ultimately paid or awarded to Contractor shall
bear interest from the thirtieth (30th) day following the original invoice date.

Page 7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

     9.6 Taxes
Each User shall remit to or reimburse Contractor for any taxes that it is
obligated to pay by law, rule or regulation or under this SOW or its respective
NPAC/SMS User Agreement.
10. MISCELLANEOUS
     10.1 Counterparts
This SOW may be executed in two or more counterparts and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
     10.2 Continuation of Master Agreement and User Agreement
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this SOW. From and
after the SOW Effective Date, this SOW shall be a part of the Master Agreement
and, as such, shall be subject to the terms and conditions therein.
     10.3 Entire Agreement
This SOW sets forth the entire understanding between the Parties with regard to
the subject matter hereof and supersedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 8



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 63 (CA)   October 1, 2007
SOW:
  oNo    
 
  þYes    

IN WITNESS WHEREOF, the undersigned have executed and delivered this Statement
of Work:

          CONTRACTOR: NeuStar, Inc.    
 
       
Signature:
  /s/ Michael O’Connor
 
   
 
       
Name:
  Michael O’Connor    
 
       
Title:
  VP – Customer Relations    
 
       
Date:
  17 October 2007    
 
        CUSTOMER: Canadian LNP Consortium Inc.    
 
       
Signature:
  /s/ JR Sarrazin
 
   
 
       
Name:
  JR Sarrazin    
 
       
Title:
  President    
 
       
Date:
  OCT 15/07    

Payment Term (check one): þ Lump Sum

Page 9